             Case 7:19-cv-10124-KMK Document 1 Filed 10/31/19 Page 1 of 9



UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------x
CAPITAL FOUNDRY FUNDING, LLC,                                  :
                                                               :   COMPLAINT
                           Plaintiff,                          :
                                                               :   ____ Civ. _______ (_____) (_____)
-against-                                                      :
                                                               :
IRVIN RANDAL KARR                                              :
                                                               :
                  -and-                                        :
                                                               :
RICHARD ROBERTS                                                :
                                                               :
                  -and-                                        :
                                                               :
RICK MARCINIAK,                                                :
                                                               :
                           Defendants.                         :
--------------------------------------------------------------x


        Plaintiff, Capital Foundry Funding, LLC (“Capital Foundry” or “Lender”), by

undersigned counsel, complaining of the defendants, Irvin Randal Karr, Richard Roberts and

Rick Marciniak (collectively, the “Defendants”), alleges as follows:

                                             THE PARTIES

        1.      Plaintiff Capital Foundry is a Delaware limited liability company having its

principal place of business located at 945 Liberty Avenue, Suite 500, Pittsburgh, Pennsylvania

15222, and is authorized to do business in the State of New York. All members of Capital

Foundry are citizens of either the Commonwealth of Pennsylvania or the State of Maryland.

        2.      Mr. Karr, defendant, is an individual residing at 785 Hustleville Road, Albertville,

Alabama 35951, a domiciliary of the State of Alabama, and a citizen of the United States of

America. For purposes of diversity jurisdiction, Mr. Karr is a citizen of the State of Alabama.
             Case 7:19-cv-10124-KMK Document 1 Filed 10/31/19 Page 2 of 9



       3.       At all relevant times, Mr. Karr was the President and co-founder of Stratus

Interoperable, Inc. (“Stratus” or “Borrower”), and he regularly conducted business in this district.

       4.       Mr. Roberts, defendant, is an individual residing at 1151 W. 7th Street, Apt. 715,

Fort Worth, Texas 76102, a domiciliary of the State of Texas, and a citizen of the United States

of America. For purposes of diversity jurisdiction, Mr. Roberts is a citizen of the State of Texas.

       5.       At all relevant times, Mr. Roberts was the Chief Technology Officer of Stratus,

and he regularly conducted business in this district.

       6.       Mr. Marciniak, defendant, is an individual residing at 541 E. 3rd Street, Apt. 2,

Boston, Massachusetts 02127, a domiciliary of the Commonwealth of Massachusetts, and a

citizen of the United States of America. For purposes of diversity jurisdiction, Mr. Marciniak is

a citizen of the Commonwealth of Massachusetts.

       7.       At all relevant times, Mr. Marciniak was the Chief Marketing Officer and co-

founder of Stratus, and he regularly conducted business in this district.

                                             VENUE

       8.       Venue of this action is proper in the Southern District of New York pursuant to 28

U.S.C. § 1391 because a substantial part of the events giving rise to Capital Foundry’s claims

occurred in this district and a substantial part of property that is the subject of this action is

located in Rockland County, New York.

                                         JURISDICTION

       9.       This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

1332(a)(1) in that there is complete diversity of citizenship between plaintiff and defendants and

this is a civil action wherein the amount in controversy exceeds $75,000.00, exclusive of interest

and costs.



                                                 2
          Case 7:19-cv-10124-KMK Document 1 Filed 10/31/19 Page 3 of 9



                                   FACTUAL ALLEGATIONS

The Loan Documents

       10.     Capital Foundry and Stratus entered into a Loan Agreement for $500,000 Revolving

Line of Credit (the “Loan Agreement”) dated as of December 27, 2017. A copy of the Loan

Agreement is annexed hereto as Exhibit 1.

       11.     Stratus’s monetary and other obligations under the Loan Agreement are

hereinafter collectively referred to as the “Obligations.”

       12.     Under Section 8.01 of the Loan Agreement, “[t]he failure of the Borrower to pay

when due (whether by demand, stated maturity, acceleration of otherwise) . . . any principal,

interest or other amount under this Agreement, the Notes, or any other Loan Document”

constitutes an Event of Default under the Loan Agreement.

       13.     Upon occurrence of an Event of Default specified in Section 8.01 of the Loan

Agreement, Section 9.01(b) of the Loan Agreement states that the “unpaid principal balance of

the Notes and all unpaid interest and fees thereon and all other Obligations shall be immediately

due and payable without demand, presentment or notice of any kind (all of which the Borrower

hereby waives).”

       14.     By the terms of the Loan Agreement and to secure the payment and performance

of the Obligations, Capital Foundry and Stratus entered into a Security Agreement, wherein

Stratus pledged, assigned, and granted to Capital Foundry a lien and security interest in certain

“Collateral” defined therein. A copy of the Security Agreement is annexed hereto as Exhibit 2.

       15.     Among other things, pursuant to the Security Agreement, Stratus transferred all of

its accounts receivable to Capital Foundry and granted a security interest in all of Stratus’s accounts,

inventory, personal property, and general intangibles to Capital Foundry. The Collateral also



                                                   3
             Case 7:19-cv-10124-KMK Document 1 Filed 10/31/19 Page 4 of 9



includes all of Stratus’s software and access codes to such software (collectively, the

“Software”).

       16.      Article V(ii) and Exhibit A to the Security Agreement require that the Collateral

be located at 503 Avalon Gardens Drive, Nanuet, New York 10954.

       17.      On December 27, 2017, pursuant to the Loan Agreement, Capital Foundry and

Stratus entered into a Revolving Credit Note (the “Note”) in the original principal amount of

$500,000.00. A copy of the Note is annexed hereto as Exhibit 3.

       18.      The Note included Stratus’s promise to make certain payments to Capital Foundry

and to perform various other obligations.

       19.      In accordance with its rights under the Loan Agreement, Capital Foundry caused

a UCC-1 financing statement to be filed against Stratus with the Delaware Division of

Corporations as File No. 20178310247, perfecting its security interest in the Collateral under the

Delaware Uniform Commercial Code. A copy of the financing statement is annexed hereto as

Exhibit 4.

       20.      Collectively, the Loan Agreement, the Security Agreement, the Note, and all other

related documents, instruments and agreements evidencing Stratus’s obligations and indebtedness to

Capital Foundry are referred to as the “Loan Documents.”

Defaults and Acceleration

       21.      Stratus breached the terms of the Note by failing to make payments to Capital

Foundry when and as due.

       22.      Due to Stratus’s default under the Note, Capital Foundry accelerated all amounts

outstanding under the Note.




                                                4
           Case 7:19-cv-10124-KMK Document 1 Filed 10/31/19 Page 5 of 9



       23.     Stratus failed and refused to make payment of its outstanding obligations to Capital

Foundry.

       24.     As a direct and proximate result of Stratus’s breaches of the Loan Documents,

Capital Foundry has suffered injury in the principal amount of $251,187.97, together with interest,

fees, and expenses of $24,221.82 as of October 23, 2019, plus reasonable attorneys’ fees, interest,

costs of this action, and other expenses incurred by Capital Foundry in enforcing its rights under the

Loan Documents.

       25.     Section 6.16 of the Loan Agreement provides that Capital Foundry has the right to

demand termination of the use by Stratus of its Software if there exists an Event of Default under

the Loan Agreement.

       26.     The Security Agreement entitles Capital Foundry to immediate possession of the

Collateral upon Stratus’s default. Due to Stratus’s breach of the Loan Agreement, Stratus is in

default of the Security Agreement, and, as a result, Capital Foundry is entitled to immediate

possession of the Collateral.

       27.     Capital Foundry demanded that Stratus surrender possession of the Collateral,

including the Software, which demand Stratus refused.

       28.     On June 20, 2019, Capital Foundry, through counsel, demanded that the

Defendants surrender possession of the Collateral, including the Software, which demand the

Defendants refused. A copy of the letter from Capital Foundry’s counsel to the Defendants is

annexed hereto as Exhibit 5.

       29.     The Defendants fail and refuse to remit the Collateral, including the Software, to

Capital Foundry.

       30.     The Collateral has an estimated value of at least $275,409.79.



                                                  5
          Case 7:19-cv-10124-KMK Document 1 Filed 10/31/19 Page 6 of 9



                                          COUNT ONE

       31.     Capital Foundry repeats and realleges paragraphs 1 through 30 herein.

       32.     Capital Foundry holds a perfected security interest in substantially all of Stratus’s

assets, including without limitation, its Software.

       33.     Pursuant to the Security Agreement, Stratus is required to deliver to Capital

Foundry all such Collateral, including the Software, upon Stratus’s default.

       34.     Upon information and belief, Stratus is no longer operating, yet the Defendants,

as officers of Stratus, retain possession of the Collateral, including the Software, without

surrendering the same to Capital Foundry.

                                          COUNT TWO

       35.     Capital Foundry repeats and realleges paragraphs 1 through 34 herein.

       36.     The Security Agreement entitles Capital Foundry to immediate possession of the

Collateral, including the Software, upon Stratus’s default. Due to Stratus’s breach of the Loan

Agreement, Stratus is in default of the Security Agreement, and, as a result, Capital Foundry is

entitled to immediate possession of the Collateral.

       37.     Upon information and belief, Stratus is no longer operating.

       38.     Capital Foundry demanded that the Defendants surrender possession of the

Collateral, which demand the Defendants refused.

       39.     The Defendants unjustly retain possession of the Collateral without authorization

or permission of Capital Foundry and despite Capital Foundry’s demand for return of the

Collateral.

       40.     As a direct and proximate result of the Defendants’ unjust detention of the

Collateral, Capital Foundry has suffered and will continue to suffer injury in the amount of



                                                  6
           Case 7:19-cv-10124-KMK Document 1 Filed 10/31/19 Page 7 of 9



$275,409.79, plus reasonable attorneys’ fees, interest, costs of this action, and other expenses

incurred by Capital Foundry in enforcing its rights under the Loan Documents.

                                           COUNT THREE

        41.       Capital Foundry repeats and realleges paragraphs 1 through 40 herein.

        42.       Capital Foundry holds a perfected security interest in substantially all of Stratus’s

assets, including without limitation, the Software.

        43.       The Defendants have no right, title, claim or interest in and to the Collateral.

        44.       The Defendants are not entitled to assert any statutory lien or other claim against

the Collateral.

        45.       The Defendants’ unjust retention of the Collateral and refusal to turn over the

Collateral to Capital Foundry after demand is an intentional and unlawful exercise of ownership,

dominion and control by the Defendants of Capital Foundry’s Collateral and constitutes the

Defendants’ denial and repudiation of Capital Foundry’s rights to immediate and final possession

of its Collateral.

        46.       The Defendants knew that they did not own or have any claim to possession of

the Collateral at the time they came into possession thereof. Despite this, the Defendants refuse

to pay or surrender the Collateral to Capital Foundry.              The Defendants are deliberately

preventing Capital Foundry from mitigating its damages and protecting its interest in its

Collateral.

        47.       The Defendants are using and consuming the Collateral without making payment

to Capital Foundry.




                                                    7
          Case 7:19-cv-10124-KMK Document 1 Filed 10/31/19 Page 8 of 9



       48.     Capital Foundry demands judgment against the Defendants, jointly and severally,

for their conversion in the amount of $275,409.79, or such amount as may be proved at trial, plus

interest, costs and fees, including attorneys’ fees.



       WHEREFORE:

       Plaintiff, Capital Foundry Funding, LLC, demands:

       1. On the first claim against the Defendants, jointly and severally, judgment directing a

turnover of all personal property which constitutes Capital Foundry’s Collateral, including

without limitation, all of Stratus Interoperable, Inc.’s accounts, inventory, personal property,

general intangibles, and Software.

       2. On the second claim against the Defendants, promptly schedule a hearing with prior

notice to the Defendants to determine whether an order of seizure should be issued for the

immediate seizure and delivery to Capital Foundry of all personal property which constitutes

Capital Foundry’s Collateral, and, jointly and severally, judgment awarding the recovery of

possession of the Collateral and final possession of the Collateral to Capital Foundry and, jointly

and severally, judgment in the amount of $275,409.75, or such amount as may be proved at trial,

plus interest, costs, and fees, including attorneys’ fees.

       3. On the third claim against the Defendants, jointly and severally, judgment in the

amount of $275,409.75, or such amount as may be proved at trial, plus interest, costs, and fees,

including attorneys’ fees.




                                                   8
         Case 7:19-cv-10124-KMK Document 1 Filed 10/31/19 Page 9 of 9



      4. On all claims hereunder, such other and further relief as maybe appropriate.



Dated: October 31, 2019                    Friedberg PC

                                                  /s/ Gordon S. Young
                                           Gordon S. Young (GY-8331)
                                           10045 Red Run Boulevard, Suite 160
                                           Baltimore, Maryland 21117
                                           (410) 581-7400
                                           (410) 581-7410 (facsimile)
                                           gordon.young@friedberg.legal

                                           Attorneys for Capital Foundry Funding, LLC




                                              9
